UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SURJIT K. BHELLA, Dr.,                   
                  Plaintiff-Appellee,
                  v.
GORDON R. ENGLAND, Secretary of
the Navy,                                          No. 02-2416
             Defendant-Appellant,
                and
RICHARD DANZIG,
                            Defendant.
                                         
SURJIT K. BHELLA, Dr.,                   
                 Plaintiff-Appellant,
                  v.
GORDON R. ENGLAND, Secretary of
the Navy,                                          No. 02-2439
              Defendant-Appellee,
                and
RICHARD DANZIG,
                            Defendant.
                                         
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                         (CA-99-2046-2-23)

                       Argued: September 24, 2003

                       Decided: February 12, 2004
2                        BHELLA v. ENGLAND
    Before WIDENER, TRAXLER, and KING, Circuit Judges.



Reversed and remanded by unpublished per curiam opinion.


                             COUNSEL

ARGUED: John Harris Douglas, Assistant United States Attorney,
Charleston, South Carolina, for Appellant. Anthony Christopher
Potts, HITCHCOCK & POTTS, Charleston, South Carolina, for
Appellee. ON BRIEF: J. Strom Thurmond, Jr., United States Attor-
ney, Charleston, South Carolina, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In this Title VII case involving claims of race and national origin
discrimination, the jury awarded plaintiff Surjit Bhella $1,500,000
(later reduced by the district court) on her hostile environment claim
asserted against the Secretary of the Navy. The government appeals,
challenging the district court’s denial of its motion for judgment as a
matter of law. Bhella cross-appeals, challenging the district court’s
refusal to submit her retaliation claim to the jury. We conclude that
the evidence was insufficient to establish that Bhella was subjected to
an objectively hostile work environment, and we therefore reverse the
district’s court denial of the government’s motion for judgment as a
matter of law. On Bhella’s cross-appeal, we conclude that the district
court erred by granting the government’s motion for judgment as a
matter of law as to the retaliation claim, and we therefore remand for
a new trial on that claim alone.
                         BHELLA v. ENGLAND                           3
                                  I.

   The evidence presented at trial established the following facts,
which we recount in the light most favorable to Bhella, giving her the
benefit of all inferences that reasonably can be drawn from the evi-
dence. See, e.g., Private Mortgage Inv. Servs., Inc. v. Hotel & Club
Assocs., Inc., 296 F.3d 308, 311-12 (4th Cir. 2002); Anderson v. Rus-
sell, 247 F.3d 125, 129 (4th Cir. 2001). Where important, however,
we also note the government’s contrary view of the evidence pre-
sented at trial.

                                  A.

   Surjit Bhella was born in India, where she received a university
degree in education and served as a teacher and school principal.
Bhella moved with her husband to the United States in 1969. Bhella
continued her education in this country, obtaining master’s and doc-
torate degrees in education, with an emphasis on counseling. Bhella
thereafter held various jobs, including coordinator of the Student
Improvement Program at Iowa State University, director of the Edu-
cation Department at Lincoln Trade College in Indiana, and executive
director of the Southeastern Illinois Mental Health Agency. In 1986,
Bhella and her family moved to Charleston, South Carolina. Bhella
first worked at Baker Hospital, running the hospital’s counseling pro-
gram, and then later went to work for the Veteran’s Administration.
After twice applying for a position, Bhella was hired in January 1989
as a civilian employee at the Naval Consolidated Brig that was then
under construction in Charleston.

   The Brig houses military prisoners. As part of its mission to reha-
bilitate its prisoners, the Brig offers various classes and counseling
services. Bhella served as the Brig’s education supervisor and over-
saw the work of four instructors. In 1990, Bhella took on additional
duties as the "program evaluator." As the program evaluator, Bhella
conducted surveys among the prisoners while they were housed at the
Brig and after they were released, entered the raw information
obtained through the surveys into a computer program to turn the
information into usable data, and then analyzed the data to help deter-
mine the effectiveness of the programs being provided by the Brig.
4                         BHELLA v. ENGLAND
Before Bhella took on the program evaluator duties, no one was per-
forming that function at the Brig.

   The Brig is headed by a Commanding Officer ("CO"); directly
beneath the CO in the Brig’s organizational structure is the Executive
Officer ("XO"). The CO reports to a Washington-based division of
the Bureau of Navy Personnel referred to as Personnel Office 84
("Pers84"), which also supervises the operation of a sister brig in Cal-
ifornia (the "Miramar brig"). Pers84 has the authority to make deci-
sions affecting Brig personnel, including "influence over what jobs
would be deleted or removed . . . in a downsizing situation." J.A. 296.
When Bhella was hired at the Brig, Guy Campbell was the CO.
Campbell was replaced by Michael Ralston in April 1991, who was
in turn replaced by Anne Bushong in 1993. From February 1993 until
October 1994, Willard Dixon was the Brig’s XO. He was followed in
that position by Wendy Gee. For all time periods relevant to this
appeal, Bill Peck headed Pers84. In her duties as education supervi-
sor, Bhella reported directly to the CO. As program evaluator, Bhella
reported to Michael Rucker, the Brig’s Correctional Programs Offi-
cer.

   Bhella had a positive working relationship with COs Campbell and
Ralston. Campbell testified that Bhella was "an exceptional
employee," that he "was very taken with her performance," and that
she had his "complete confidence." Supp. J.A. 8-9. Ralston had simi-
lar praise for Bhella, stating that he "found her to be exceptionally
professional and productive and generally outstanding." J.A. 283.
Bhella’s relationship with Michael Rucker and a few other superiors,
however, was not as positive, as even CO Ralston recognized. Ralston
testified that Bhella’s other superiors criticized Bhella for "causing
trouble" and described her as a "constant complainer" who had "diffi-
culty managing her people." J.A. 284. Ralston did not believe the
complaints to be valid, in part because of the exceptional performance
of Bhella’s Education Department, which he viewed as "an indicator
that somebody’s doing something right." J.A. 284.

   On May 29, 1993, Bhella filed a complaint with the Brig’s EEO
office alleging various claims of discrimination. Rucker learned of the
complaint on June 7, 1993, during a meeting with the EEO counselor.
                          BHELLA v. ENGLAND                           5
On June 18, 1993, CO Ralston’s tour of duty with the Brig ended, and
he was replaced as CO by Anne Bushong.

   In late June, Bushong and Rucker asked Bhella to withdraw her
EEO complaint. Bhella refused. Around the same time, Rucker
refused to allow Bhella to attend an educational conference that Rals-
ton had authorized Bhella to attend before he left the Brig. Rucker
and then-XO Dixon also informed Bhella that she no longer needed
to attend the weekly senior staff meetings that she had been attending
for more than three years.

   In September, the Brig, without any prior discussions with Bhella,
reassigned some of Bhella’s duties (developing college programs) to
Rucker and another Brig official. See J.A. 66. Later that month,
Rucker upgraded the ratings Bhella had assigned to two of her subor-
dinates during their annual performance review. Bhella had rated the
employees at level four (excellent). The employees complained to
Rucker, who without input from Bhella raised the ratings to level five
(outstanding), even though Rucker had approved of Bhella’s initial
rating of the employees. Rucker thereafter evaluated Bhella and rated
her at level three (fully successful), the lowest rating Bhella had ever
received during her tenure at the Brig, and the lowest rating for that
period of any civilian employee at the Brig. Bhella complained to
Rucker about the rating, but he refused to change it.

   On Friday, October 15, 1993, Bhella was asked to attend a meeting
in XO Dixon’s office, a meeting also attended by Rucker. At the
meeting, Bhella learned that her position as education supervisor was
being eliminated and that, effective October 18, she was being
detailed for 120 days to the Clinical Services Department to assist the
director of that department. Bhella had no prior knowledge that the
Brig was contemplating a job change, and the Brig gave Bhella no
reason for the change except to say that she was needed by the direc-
tor of Clinical Services.

   Lieutenant Colonel William Wall, the director of the Clinical Ser-
vices Department, testified that he learned about Bhella’s transfer
only a few days before Bhella did, in a meeting with CO Bushong and
XO Dixon. Wall testified that CO Bushong told him that Bhella was
being transferred to his department because "it would be a great fit."
6                         BHELLA v. ENGLAND
J.A. 392. Wall testified that he did not request the transfer, was not
consulted about the transfer, and had no specific need for Bhella in
his department. Sanford Seymour, director of the Brig’s Correctional
Services department, testified that CO Bushong told him that Bhella
was transferred to the Clinical Services department "as a resolution"
of Bhella’s EEO complaints. See J.A. 487.

   Once detailed to Clinical Services, Bhella had no supervisory
responsibilities, no position description, and no job title. She was
expected to complete the program evaluation research project she had
been conducting, but she was given no other specific duties or respon-
sibilities. The letter (written by XO Dixon) detailing Bhella to Clini-
cal Services indicated that Bhella was to assist Wall "in conducting
research activities." J.A. 577. The letter explained that Bhella’s

    performance in fulfilling similar duties in the past indicates
    to me that your professional expertise can best be used by
    the command in this position. The importance of validating
    and evaluating the effectiveness of the various Brig pro-
    grams and conducting follow-up studies will be essential to
    the future creditability of [the Brig].

J.A. 577. Dixon’s letter stated that Bhella’s duties would be "un-
described" upon assignment, but that "[d]uring this detail, duties will
naturally develop and you should define the duties more clearly and
in greater detail. Ultimately, you should be able to write a position
description which can then be classified." J.A. 577.

   During her time in the Clinical Services department, Bhella repeat-
edly asked Wall for assignments. His responses to those requests were
fairly vague—he would tell Bhella that the CO had not yet decided
on duties for Bhella, or that "he w[ould] think about it and get back
to [Bhella]." J.A. 84. Bhella asked Wall if she could create her own
position description (as the detail letter indicated she should do), but
Wall told her that he would write the position description. Bhella also
provided Wall with lists of projects and responsibilities that she
believed she was qualified to perform, but she was permitted to
undertake very few of the requested assignments. Unhappy with the
detail to Clinical Services and the loss of her supervisory responsibili-
                          BHELLA v. ENGLAND                           7
ties, Bhella in November 1993 filed a second and then a third EEO
complaint.

   The government contends that the elimination of Bhella’s position
and her transfer to Clinical Services was required by an "efficiency
review" that the Brig underwent beginning in 1992. A report issued
in September 1993 in connection with the efficiency review recom-
mended the elimination of the Education Supervisor position, a rec-
ommendation also made with regard to the Miramar brig. The order
to implement the recommendations of the efficiency review, however,
did not come until April 1994, six months after Bhella was detailed
to Clinical Services.

   In May 1994, Bhella was finally given additional work to do—
program evaluation functions similar to those she had performed
while she was Education Supervisor. To properly carry out these
duties, Bhella needed upgraded computer software, training for the
new software, and an administrative assistant to help with the data
entry. Between May and October 1994, Bhella made repeated
requests for these items, but she received only sporadic, part-time data
entry help. Her other requests were not granted.

  In September 1994, Wendy Gee replaced Dixon as the Brig’s XO,
and by October 1994, Gee had learned of the EEO complaints filed
by Bhella. Also in October, Gee moved Bhella from Clinical Services
and placed her under Gee’s direct supervision.

   Bhella suffered from various medical problems during the time she
worked at the Brig, including depression, back problems, chronic
fatigue, and fibromyalgia. Her depression began worsening as the sit-
uation at work deteriorated. By early December 1994, Bhella’s
depression was severe enough that her doctor recommended she be
hospitalized. Bhella provided Gee with a note from her doctor and
requested that Gee keep confidential the reason for her absence.
Bhella was hospitalized for approximately two weeks. When she
returned to work on December 19, 1994, Bhella gave Gee a note from
her doctor indicating that she was fit to return to work. Bhella quickly
realized that Gee had not honored her request for confidentiality,
because many Brig employees asked her about her hospitalization.
Bhella felt humiliated, and she was unable to work on December 20
8                         BHELLA v. ENGLAND
and 21. On Christmas Eve, Bhella received a memo from Gee order-
ing her to "[i]mmediately provide this command with certification
from your treating physician that you have been released to return to
full duty." J.A. 626. The memo required that the medical certification
"specify factors which you do not meet or duties which you cannot
perform or can perform with limitations." J.A. 626. The memo stated
that "[f]ailure to provide the required medical statement may be
grounds for disciplinary action." J.A. 627. Although she believed that
she had already provided the Brig with the necessary information,
Bhella complied with Gee’s directive.

   On December 28, 1994, Bhella requested 240 hours of advanced
sick leave so that she could participate in a four-week pain rehabilita-
tion treatment program. Gee denied the request, noting that the policy
for advanced sick leave required that all accumulated sick leave first
be exhausted. When Bhella requested the leave, she had only four
hours of accumulated sick leave. On January 27, 1995, Bhella sent a
letter to the Navy Inspector General and the personnel section in
Washington complaining of harassment and discrimination by Gee
and others. On February 1, 1995, Bhella filed another EEO complaint.

   In February 1995, Bhella attended a conference in Washington,
D.C. The program evaluator at the Miramar brig also attended the
conference, and he told Bhella that she was going to be transferred to
California to work with him. Bhella was surprised by this informa-
tion, and over the course of the next month she had several conversa-
tions with Gee about it. During one such conversation, Gee "was very
loud, very abusive," and called Bhella a liar. J.A. 142. On March 28,
1995, Bhella sent a letter complaining of harassment to the Defense
Hotline at the Pentagon and to the Chief of Naval Personnel.

   Steven Batts, who worked in the Brig’s Correctional Services
department, testified that at a staff meeting in March 1995, Gee was
very upset about the complaints that Bhella had filed. According to
Batts, Gee "made [it] clear . . . that we were not to have any contact
with Dr. Bhella or assist her in any way." J.A. 356. Batts testified that
Gee "was clearly infuriated about the fact that Dr. Bhella filed the
complaint. It was one of the things that I remember, is how dare her
file a complaint." J.A. 356-57. According to Batts, Gee thereafter
issued an order to search Bhella’s office "for anything that would dis-
                          BHELLA v. ENGLAND                            9
close what the IG complaint was about, what she was working on,
anything related to any notes that might help shed light on what Dr.
Bhella was working on." J.A. 358. There is no dispute that on March
30, Gee ordered Steve Morrison, head of Brig security, to search
Bhella’s office and conduct an investigation of Bhella. The govern-
ment, however, contends that the investigation was triggered by ques-
tions about Bhella’s timekeeping practices that were brought to the
attention of the command by a Brig employee.

   On April 12, 1995, Morrison submitted to Gee a report summariz-
ing the results of his investigation. Morrison’s report listed various
offenses that he believed Bhella had committed, including attending
a seminar during work hours on March 23 without permission and fal-
sifying her time card for that day. That same day, Gee sent to Bhella
(who was at home on sick leave) a letter notifying her that the Brig
was proposing to terminate Bhella and listing five specific infractions
the Brig believed Bhella had committed. The offenses described by
Gee in her letter included two charges of unauthorized absence.
According to the letter, the first unauthorized absence occurred on
February 16, when Bhella returned a day early from a conference but
did not report to work, and the second unauthorized absence occurred
on March 23, when Bhella attended a local workshop without permis-
sion. The letter also charged Bhella with failing to attend certain man-
datory monthly training sessions and with repeatedly filling out leave
slips incorrectly, despite being counseled on the correct way to fill out
the slips. Finally, the letter charged Bhella with "abusively" requiring
a Brig employee to change Bhella’s time sheet to reflect annual leave
instead of sick leave. J.A. 648.

   The letter gave Bhella an opportunity to respond to the charges and
stated that, if the Brig determined that removal was warranted, the
proposed removal would be effective no earlier than thirty days from
the date of the letter. Under Navy regulations, employees under a pro-
posed removal from duty typically remain at work in their usual posi-
tions during the notice and response period. However, if the employee
poses a threat to herself or others, the employee may be removed
from duty (without any loss of pay) during the notice period. Gee’s
letter of proposed removal informed Bhella that she was excused from
duty with pay until the matter was resolved and explained that Bhella
was "prohibited from entering the Brig facilities except as noted. I
10                        BHELLA v. ENGLAND
have arranged for you to be escorted in the Brig to retrieve your per-
sonal belongings on 17 April 1995 between the hours of 0800-1130."
J.A. 649. As instructed by the letter, Bhella returned to the Brig on
April 17 to retrieve her belongings. She was escorted to her office by
two Brig employees, who watched while she packed, escorted her
back to her car, and then demanded her identification card. At trial,
Bhella described that experience as the "most humiliating experience
in [her] life." J.A. 153.

   Sometime after she retrieved her office belongings, Bhella submit-
ted her response to the proposed removal. In her response, Bhella was
able to largely refute each of the charges leveled against her. For
example, as to the unauthorized absence on February 16, Bhella pre-
sented a note submitted to and signed by XO Gee dated February 10.
The note stated: "As we discussed on 8 Feb that I plan to catch a late
flight on 2-15-95. If it works I will stay home on 2-16-95. However
with your approval I listed 2-16-95 as travel day." J.A. 650. As to the
unauthorized absence on March 23, Bhella submitted a copy of a flyer
advertising the seminar upon which Bhella had written a note asking
for permission to attend. Gee approved the request, signing off on the
flyer that Bhella had given her and on the formal travel authorization
form. As to the training sessions, Bhella submitted logs showing that
she had signed out and viewed the videotape of each training session
in question, which was an authorized way of completing the manda-
tory training. The Brig rescinded the proposed removal once it
reviewed Bhella’s response.

   Bhella returned to work on May 11, 1995. The next day, she
received a memo from Gee stating that "there will be a major shift in
focus of your duties from primarily supporting Pers-84’s Navy Cor-
rections Evaluation Program to supporting evaluation within the
Brig." J.A. 663. Bhella lost most of her responsibilities with regard
to the Navy Corrections Evaluation Program, which had involved
receiving and analyzing evaluation data from brigs on the East Coast,
making regular visits to those brigs, and attending conferences in
Washington, D.C. The memo detailed the new duties that Bhella
would be taking on, which included revising exit questionnaires and
evaluating various programs within the Brig. Bhella viewed her new
assignments as being primarily clerical in nature, and she testified that
people at work were "very hostile. Very cold." J.A. 175. Although
                         BHELLA v. ENGLAND                          11
Bhella wanted to work, she felt "very humiliated, very demoralized."
J.A. 175. Her depression again worsened, and she missed two days of
work. She returned to work on May 18, 1995, but did not return to
the Brig thereafter until April 2001, when she believed her depression
was sufficiently under control.

   Bhella testified that when she returned to work in 2001, the XO
informed her that the program evaluator position had been eliminated
six months earlier and that Bhella would not be attending staff meet-
ings and would not be given any assistance. After working one day,
Bhella decided that she was not yet able to return to work. The next
day, she sent the Brig a letter explaining that she was following her
doctor’s advice and would not be returning to work. Bhella included
a letter from her psychiatrist, who stated that "Dr. Bhella is not psy-
chologically able to deal with her return to work at this facility. The
negative association with the situation and facility are such that her
depression has worsened, as have her associated symptoms. . . .
Returning to a hostile environment would risk her chances of recur-
ring major depression. I have advised her to let the job go so she can
move on." J.A. 797.

   The facts discussed above recount the major incidents of what
Bhella believes was discrimination by Brig officials. Bhella also pre-
sented evidence of more minor incidents that she believes show dis-
crimination on the part of the Brig. For example, Bhella testified that
during December 1994, XO Gee freely granted discretionary leave to
various employees, leave that was not charged against the employee’s
annual leave. But when Bhella requested 15 minutes of leave to
deliver presents to a local orphanage, Gee denied the request. Petty
Officer Leon Larce, who for a period of time provided administrative
assistance to Bhella and then to CO Bushong and XO Gee, testified
that Bushong and Gee would schedule meetings with Bhella but
refuse to meet with her once Bhella arrived. Bhella also complained
that she was excluded from a conference held in Charleston that she
believed was attended by her counterpart at the Miramar brig, that she
was never appointed by the CO to serve on any boards or commis-
sions, and that her name was omitted from a listing of Brig staff on
the front cover of the Brig’s telephone directory.

   Bhella also testified about problems she had with Gee regarding
leave slips. When requesting sick leave, Bhella sometimes checked on
12                       BHELLA v. ENGLAND
the leave form the box indicating that she was sick as well as the box
indicating that she had been injured on the job. Bhella also included
comments on the leave forms—writing "depression" beside the
checked-off sickness box, J.A. 622, and once noting that leave was
required "due to the hostile environment at work," J.A. 646. Gee
always granted the requested leave, but she apparently took issue with
the way Bhella filled out the forms. For example, Gee struck through
Bhella’s "depression" notation and wrote "please bring doctors slip to
clarify." J.A. 622. Beside Bhella’s hostile environment comment Gee
inserted the words "vague" and "unsubstantiated." J.A. 646. These
incidents formed the basis of one of the charges included in the April
1995 notice of proposed removal. The Brig ultimately determined that
there was nothing improper about the way Bhella had filled out the
slips, but that Gee had violated Brig policy by striking through Bhel-
la’s entries.

                                  B.

   Bhella also presented evidence of various comments made to and
about her by Brig officials. In 1990, not long after she was hired at
the Brig, Bhella asked Rucker why, given her qualifications and expe-
rience, she was forced to apply for her position twice. According to
Bhella, Rucker explained that he was "reluctant to hire [her] because
of [her] education from India and [her] experience from India." J.A.
56. In 1992, Rucker sat in on a meeting between Bhella and one of
her subordinates. Rucker told Bhella that he was attending the meet-
ing because Bhella "speak[s] broken English and I want to make sure
[the subordinate] understands." J.A. 56. On another occasion, Rucker
suggested that Bhella’s concerns about another employee could be
caused by her language skills—"maybe you speak broken English, he
doesn’t understand you." J.A. 57.

   In 1992 and 1993, then-CO Ralston had several telephone conver-
sations about Bhella with Pers84 director Peck. At least twice, Peck
described Bhella as "a mad Sikh,"1 J.A. 296, and, on more than one
  1
   A Sikh is "[a] member of a monotheistic religious group, originally
established in India (chiefly in the Punjab) by Guru Nanak in the early
part of the 16th century." Oxford English Dictionary, Online Edition,
available at http://dictionary.oed.com.
                          BHELLA v. ENGLAND                          13
occasion, Peck referred to Bhella as "an Indian causing trouble by
making complaints." J.A. 297. Although Bhella was not a party to the
conversations between Ralston and Peck, Ralston and another Brig
employee later related to her the substance of Peck’s comments.

   Steven Batts2 testified that he heard the Brig’s budget officer make
fun of Bhella’s accent and once state, after reviewing Bhella’s time-
card, that she was "not going to pay the dumb bitch." J.A. 353.
According to Batts, corrections officers frequently singled out Bhella
by making her show her identification card at the security window
before they would allow her to enter, even though the officers typi-
cally allowed other employees to enter without showing identifica-
tion. Batts also recounted watching the corrections officers
manipulate the release buttons on the heavy security doors in such a
way that Bhella’s body would slam into the doors when she tried to
open them. Batts reported the incident to XO Dixon, but Batts did not
believe Dixon took the matter seriously.

   Batts also testified that Steve Morrison (who had conducted the
March 1995 investigation of Bhella) regularly made fun of Bhella’s
accent and that Morrison once told Batts he wanted to "bend [Bhella]
over the table" and "f---- her." J.A. 355. In addition, Batts testified
that sometime after the investigation of Bhella, Morrison was
unhappy because he did not receive recognition at a Brig ceremony
and stated, "[t]his is the thanks I get for doing the dirty work on Dr.
Bhella." J.A. 359.

                                  C.

   In June 1999, Bhella filed this action asserting numerous claims of
discrimination and retaliation. The district court granted summary
judgment against many of Bhella’s claims, and the case proceeded to
trial on Bhella’s claims that the government discriminated against her
on the basis of her race and national origin, created a hostile working
environment, and retaliated against her after she complained about the
discrimination.
  2
   As will be discussed in more detail later, the government argues that
the district court erred by admitting portions of Batts’s testimony.
14                         BHELLA v. ENGLAND
   After consideration of the evidence presented at trial, the district
court granted the government’s motion for judgment as a matter of
law as to Bhella’s disparate treatment and retaliation claims, thus per-
mitting the jury to consider only the hostile environment claim. The
jury found in favor of Bhella and returned a general verdict in the
amount of $1,500,000. Because 42 U.S.C.A. § 1981a imposes limits
on awards for certain categories of compensatory damages, the dis-
trict court submitted interrogatories to the jury that permitted the jury
to itemize the damages awarded to Bhella. The jury broke down its
verdict as follows: $13,800 for medical expenses; $132,000 for physi-
cal pain and suffering; $350,000 for back wages; and $1,004,200 for
injury to professional standing, character, and reputation. The court
thereafter granted the government’s post-trial motion to reduce the
damages for pain and suffering and injury to professional standing to
the statutory limit of $300,000. See 42 U.S.C.A. § 1981a(b)(3)(D)
(West 2003); Pollard v. E.I. du Pont de Nemours & Co., 532 U.S.
843, 852-53 (2001) (explaining that the limitations contained in sec-
tion 1981(a) apply only to categories of compensatory damages not
previously available under Title VII). The court denied the govern-
ment’s motions for judgment as a matter of law and for a new trial
and also denied Bhella’s motion for a new trial.

   Both Bhella and the government appeal. The government contends
that the district court erred by denying its motion for judgment as a
matter of law and submitting the hostile environment claim to the
jury. For her part, Bhella argues that if the jury’s verdict on the hostile
environment is set aside, then she is entitled to a new trial on the
retaliation claim, which she contends the district court improperly
rejected. We will consider the issues raised by the government first,
and then proceed to the issue raised in Bhella’s cross-appeal.

                                    II.

   Title VII makes it illegal for employers "to fail or refuse to hire or
to discharge any individual, or otherwise to discriminate against any
individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s race, color,
religion, sex, or national origin." 42 U.S.C.A. § 2000e-2(a)(1) (West
2003). Because Bhella was a civilian employee of the Department of
the Navy, her claim is governed by 42 U.S.C.A. § 2000e-16(a) (West
                          BHELLA v. ENGLAND                            15
2003), which provides that "[a]ll personnel actions . . . shall be made
free from any discrimination based on race, color, religion, sex, or
national origin." Notwithstanding the differences in wording, sections
2000e-2 and 2000e-16 generally have been treated as comparable,
with the standards governing private-sector claims applied to claims
under section 2000e-16. See Bundy v. Jackson, 641 F.2d 934, 942
(D.C. Cir. 1981) ("Despite the difference in language . . . , we have
held that Title VII places the same restrictions on federal . . . agencies
as it does on private employers, and so we may construe the latter
provision in terms of the former.") (citation omitted); see also Page
v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981) (en banc) (discussing
section 2000e-16 and "comparable provisions of Title VII, most nota-
bly § 703(a)(1), 42 U.S.C. § 2000e-2(a)(1)"); Brown v. Perry, 184
F.3d 388, 393-94 (4th Cir. 1999) (applying private-sector Title VII
cases to discrimination claim brought by federal employee).

   It is by now well-settled that Title VII’s prohibition against dis-
crimination by an employer extends not only to the decision to hire
or fire, but also to conduct giving rise to what is typically referred to
as a "hostile work environment." See Faragher v. City of Boca Raton,
524 U.S. 775, 786 (1998) ("We have repeatedly made clear that
although the statute mentions specific employment decisions with
immediate consequences, the scope of the prohibition is not limited
to economic or tangible discrimination, and that it covers more than
terms and conditions in the narrow contractual sense. Thus, . . . sexual
harassment so severe or pervasive as to alter the conditions of the vic-
tim’s employment and create an abusive working environment vio-
lates Title VII.") (citations, internal quotation marks and alterations
omitted). To prevail on her hostile environment claim, Bhella was
required to present evidence establishing that "(1) the subject conduct
was unwelcome; (2) it was based on the [race or national origin] of
the plaintiff; (3) it was sufficiently severe or pervasive to alter the
plaintiff’s conditions of employment and to create an abusive work
environment; and (4) it was imputable on some factual basis to the
employer." Spicer v. Virginia Dep’t of Corrections, 66 F.3d 705, 710
(4th Cir. 1995) (en banc); see also Ocheltree v. Scollon Prods., Inc.,
335 F.3d 325, 331 (4th Cir. 2003) (en banc), petition for cert. filed
(Nov. 24, 2003). "To be actionable, the conduct must create an objec-
tively hostile or abusive work environment, and the victim must also
16                        BHELLA v. ENGLAND
perceive the environment to be abusive." Spriggs v. Diamond Auto
Glass, 242 F.3d 179, 184 (4th Cir. 2001).

   On appeal, the government contends that the district court erred by
denying its motion for judgment as a matter of law and submitting the
claim to the jury. The government argues that the conduct about
which Bhella complains was insufficient to support a hostile environ-
ment claim because Bhella’s evidence did not establish that the con-
duct was sufficiently severe or pervasive, nor did it establish that any
actions were motivated by discriminatory animus. We review de novo
the denial of a motion for judgment as a matter of law. See Ocheltree,
335 F.3d at 331. "The question is whether a jury, viewing the evi-
dence in the light most favorable to [Bhella], could have properly
reached the conclusion reached by this jury." Benesh v. Amphenol
Corp. (In re Wildewood Litigation), 52 F.3d 499, 502 (4th Cir. 1995).
"While we are compelled to accord the utmost respect to jury verdicts
and tread gingerly in reviewing them, we must grant judgment as a
matter of law when there is no legally sufficient evidentiary basis for
the verdict." Lack v. Wal-Mart Stores, Inc., 240 F.3d 255, 259 (4th
Cir. 2001) (citations and internal quotation marks omitted).

   Here, Bhella was able to establish the first element of her hostile
work environment claim, that the conduct in question was unwel-
come. Bhella’s evidence established at least one serious action taken
against her, as well as a series of lesser work-related indignities, all
at the hands of a number of different individuals. And while it is clear
from Bhella’s evidence that many people at the Brig were intent on
making her life there very difficult, the critical question in this case
is why Brig officials were intent on making Bhella’s life difficult. As
noted above, Bhella can prevail on her hostile environment claim only
if she can show that hostility towards her race or national origin is
what motivated the Brig officials. We believe that Bhella’s evidence
fails to make this showing.

   To show racial or national origin animus on the part of Brig offi-
cials in Charleston, Bhella points to Mike Rucker, who told her that
he originally hesitated to hire her because her education and experi-
ence were from India. But Rucker, of course, eventually did hire
Bhella, which seems to indicate that any concern he had was fairly
minor, and there is no evidence connecting this statement to any of
                          BHELLA v. ENGLAND                            17
the actions about which Bhella complains. Bhella also notes that
Rucker twice described her as speaking "broken English." The only
other evidence of discriminatory attitudes at the Brig was the testi-
mony that the budget officer and the head of security made fun of
Bhella’s accent behind her back.3 While certainly inappropriate, this
evidence is not sufficiently connected to the actions taken against
Bhella to carry Bhella’s burden of proving that the actions were moti-
vated by discriminatory animus.

   Even when we add to the mix the statements made by Bill Peck,
head of Pers84 in Washington, we still cannot find sufficient evidence
of discriminatory animus. According former CO Ralston, Peck
referred to Bhella as "a mad Sikh," J.A. 296, and as "an Indian caus-
ing trouble by making complaints," J.A. 297. These comments, how-
ever, were made as much as a year before any of the actions about
which Bhella complains, thus rendering the comments of little proba-
tive value on Bhella’s hostile environment claim.4 See Birkbeck v.
Marvel Lighting Corp., 30 F.3d 507, 512 (4th Cir. 1994) (concluding
that statement made two years before a challenged action were irrele-
vant in age discrimination case: "This remoteness in time makes it
inappropriate to use Fennessey’s statement as evidence of age dis-
crimination.").

  Accordingly, after carefully reviewing the record, we find that
Bhella failed to carry her burden of showing that any of the actions
about which she complained were caused by hostility on the part of
Brig officials to Bhella’s race or national origin.5 The district court,
  3
     Bhella also points out that the budget officer once called Bhella a
"dumb bitch," and that the head of security once made the tasteless com-
ment about wanting to bend Bhella over a table. While rude or even
crass, these comments in no way indicate that Bhella’s treatment was
because of her race or national origin.
   4
     As we will explain later, however, Peck’s trouble-making Indian com-
ment is highly relevant to Bhella’s retaliation claim.
   5
     Our conclusion on this point makes it unnecessary to consider the
government’s argument that the actions about which Bhella complains
were not sufficiently severe or pervasive to support a hostile environment
claim.
18                        BHELLA v. ENGLAND
therefore, erred by denying the government’s motion for judgment as
a matter of law on Bhella’s hostile environment claim.

                                   III.

   Because we have concluded that the evidence was legally insuffi-
cient to support the jury’s verdict on Bhella’s hostile environment
claim, we now proceed to consider Bhella’s cross-appeal. In her
cross-appeal, Bhella contends that the district court erred by granting
judgment as matter of law on her claim that the Brig retaliated against
her for pursuing her discrimination claims. We agree.

   In addition to prohibiting discriminatory practices, Title VII pro-
hibits retaliation against an employee who has engaged in activity
protected by Title VII, such as filing a complaint of discrimination.
See 42 U.S.C.A. § 2000e-3(a) (West 2003) ("It shall be an unlawful
employment practice for an employer to discriminate against any of
his employees . . . because he has opposed any practice made an
unlawful employment practice by this subchapter. . . ."). To prove
illegal retaliation, Bhella must show: (1) that she engaged in protected
activity, (2) that she suffered an adverse (or tangible) employment
action, and (3) that the Brig took the adverse action because of Bhel-
la’s protected activity. See Bryant v. Aiken Regional Med. Centers,
Inc., 333 F.3d 536, 543 (4th Cir. 2003), petition for cert. filed (Oct.
16, 2003). That we have rejected Bhella’s hostile environment claim
does not affect her ability to establish a retaliation claim, provided
that she reasonably believed she was the subject of prohibited dis-
crimination. See Ross v. Communications Satellite Corp., 759 F.2d
355, 357 n.1 (4th Cir. 1985) ("An underlying discrimination charge
need not be meritorious for a plaintiff to prevail on a claim of retalia-
tion for opposition to the perceived discrimination."), overruled in
part on other grounds by Price Waterhouse v. Hopkins, 490 U.S. 228,
238 n.2 (1989); see also Peters v. Jenney, 327 F.3d 307, 320 (4th Cir.
2003) ("[T]o show protected activity, the plaintiff in a . . . retaliation
case need only prove that he opposed an unlawful employment prac-
tice which he reasonably believed had occurred or was occurring.")
(internal quotation marks and alteration omitted).

  The government does not contend that Bhella’s belief that she was
being discriminated against was unreasonable, nor does the govern-
                           BHELLA v. ENGLAND                            19
ment otherwise dispute that Bhella’s multiple filings of EEO com-
plaints satisfies the requirement that Bhella engaged in a "protected
activity." Likewise, the government does not suggest that it was
unaware of the complaints filed by Bhella. See Dowe v. Total Action
Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998)
(explaining that knowledge by the employer of the plaintiff’s pro-
tected activity is "absolutely necessary" to establish causation in a
retaliation case). Instead, the government argues that Bhella failed to
prove that she suffered an adverse employment action or that any
such action was casually connected to Bhella’s protected activity. We
disagree.

                                    A.

   We consider first the requirement that Bhella show that she suf-
fered an adverse employment action, and we find that it was met. In
October 1993, the Brig detailed Bhella to Clinical Services, where she
languished for more than six months with essentially no job duties.
In our view, this action quite easily fits within the Supreme Court’s
formulation of an adverse (or tangible) employment action: one that
"constitutes a significant change in employment status, such as hiring,
firing, failing to promote, reassignment with significantly different
responsibilities, or a decision causing a significant change in bene-
fits." Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998)
(emphasis added); see also Forkkio v. Powell, 306 F.3d 1127, 1131
(D.C. Cir. 2002) ("[R]eassignment with significantly different respon-
sibilities . . . generally indicates an adverse action.") (internal quota-
tion marks omitted).

   In addition, while the existence of one adverse employment action
is enough to support Bhella’s retaliation claim, we note that a reason-
able jury could also conclude that Bhella suffered another adverse
employment action in connection with the April 1995 notice of pro-
posed removal. Whether or not the notice of proposed removal itself
can be considered an adverse employment action,6 Bhella testified
  6
   There are cases from this circuit that appear to reach differing answers
to this question. Compare Von Gunten v. Maryland, 243 F.3d 858, 869
(4th Cir. 2001) (placing employee on administrative leave during investi-
20                         BHELLA v. ENGLAND
that when she returned to work after the Brig rescinded the proposed
removal, she was stripped of her "professional" duties and was instead
assigned primarily clerical duties. While the government disputes
Bhella’s characterization of her duties upon her return, it does not dis-
pute that Bhella’s job duties changed when she came back to work.
There is enough of a factual dispute here to require a jury to deter-
mine whether the change of duties constituted an adverse employment
action.

                                    B.

   We likewise conclude that Bhella’s evidence was sufficient to per-
mit a reasonable jury to conclude that the government took the
adverse employment action in retaliation for Bhella’s filing of the
EEO complaints. "Normally, very little evidence of a causal connec-
tion is required to establish a prima facie case. In fact, we have held
that merely the closeness in time between the filing of a discrimina-
tion charge and an employer’s firing an employee is sufficient to
make a prima facie case of causality." Tinsley v. First Union Nat’l
Bank, 155 F.3d 435, 443 (4th Cir. 1998) (citation and internal quota-
tion marks omitted).

  In this case, Bhella filed an EEO complaint at the end of May,
some four-and-a-half months before she was transferred to Clinical
Services. This time period between the protected activity and the
adverse employment action is somewhat longer than in other cases
where the causation requirement was satisfied simply by the temporal

gation of complaint lodged against employee is not an adverse employ-
ment action) with Karpel v. Inova Health Sys. Servs., 134 F.3d 1222,
1229 (4th Cir. 1998) (including in a listing of adverse employment
actions taken by the employer an investigation of the plaintiff that did not
result in a loss of pay or termination). Because Bhella’s retaliation claim
is not dependent upon a determination that the notice of proposed
removal constitutes an adverse employment action, we need not resolve
the question. We likewise decline to consider whether any of the other
actions about which Bhella complains could be considered adverse
employment actions. The district court on remand is free to consider the
issue de novo.
                          BHELLA v. ENGLAND                          21
proximity of the protected activity and the adverse action. See King
v. Rumsfeld, 328 F.3d 145, 151 & n.5 (4th Cir.) (concluding that ten-
week period between protected activity and termination "gives rise to
a sufficient inference of causation to satisfy the prima facie require-
ment," but noting that the time period was "sufficiently long so as to
weaken significantly the inference of causation between the two
events"), cert. denied, 72 U.S.L.W. 3129 (Dec. 8, 2003); Williams v.
Cerberonics, Inc., 871 F.2d 452, 457 (4th Cir. 1989) (causal connec-
tion established by evidence that complaint filed approximately three
months before plaintiff was terminated); see also Wells v. Colorado
Dep’t of Transp., 325 F.3d 1205, 1217 (10th Cir. 2003) ("A five-
month gap between a protected activity and an adverse action would
ordinarily be too great a time lapse to support an inference of causa-
tion based on timing alone.").

   We need not, however, decide whether an inference of causation
could be drawn solely from the temporal proximity, because Bhella
presented additional evidence tending to show that the transfer was a
reaction to the EEO complaints she filed. First, Sanford Seymour, the
director of the Brig’s Correctional Services department, testified on
cross-examination that CO Bushong told him that Bhella was trans-
ferred to Clinical Services "as a resolution" for her EEO complaints.
J.A. 487. In addition, as the government acknowledges in its brief,
Bhella presented evidence showing that someone from Pers84, most
likely Bill Peck, agreed that Bhella should be detailed to Clinical Ser-
vices. Given Peck’s involvement in the transfer decision and Sey-
mour’s testimony about the purpose behind the transfer, a jury could
reasonably conclude that it was the EEO complaints that led Peck to
describe Bhella as a trouble-making Indian and that the transfer to a
job with no duties was punishment for the complaints. We therefore
conclude that Bhella’s direct and circumstantial evidence of causa-
tion, along with the temporal proximity of the complaint and the
transfer, is more than enough to permit a reasonable jury to conclude
that the Brig transferred Bhella to a job with almost no duties or
responsibilities because she filed EEO complaints.

   The government, however, insists that the elimination of Bhella’s
position as education supervisor was dictated by the efficiency
review, and that Bhella had no duties in Clinical Services because she
never wrote a position description for herself, as she was directed to
22                        BHELLA v. ENGLAND
do. While there is some force to these arguments, the government’s
view is not the only reasonable interpretation of the facts.

   As noted above, the Brig never mentioned the efficiency review
when informing Bhella or Lieutenant Colonel Wall about the transfer,
and Bhella was transferred months before the Brig received the order
to implement the directives of the efficiency review. As to Bhella’s
failure to develop a position description, the letter detailing Bhella to
Clinical Services stated that "[d]uring this detail, duties will naturally
develop and you should define the duties more clearly and in greater
detail. Ultimately, you should be able to write a position description
which can then be classified." J.A. 577. Bhella testified that she
repeatedly requested assignments from Wall and suggested duties that
she could perform, but she received essentially no duties for more
than six months. Thus, Bhella’s duties did not "naturally develop,"
which would seem to make it difficult for Bhella to draft a position
description. Moreover, Bhella testified that Wall, then her direct
supervisor, repeatedly told her that he would write the position
description. Finally, the evidence established that, had she not been
detailed to Clinical Services, Bhella would have been entitled to
transfer to another job (if she had the necessary qualifications) once
the efficiency review was implemented and her position as education
supervisor eliminated. From all of this evidence a jury could reason-
ably conclude that the Brig transferred Bhella to Clinical Services and
stripped her of any meaningful duties so that she would simply leave
the Brig rather than transfer into a different position once the effi-
ciency review was implemented.

   Of course, the jury could just as reasonably accept the govern-
ment’s argument that it transferred Bhella into Clinical Services in
order to keep her at the Brig even after implementation of the effi-
ciency review. But because the evidence is reasonably susceptible of
two different interpretations, the evidence of an adverse employment
action causally connected to Bhella’s protected activity is sufficient
to warrant submission of the retaliation claim to a jury. See Fed. R.
Civ. P. 50(a)(1) (explaining that judgment as a matter of law should
be granted only if "there is no legally sufficient evidentiary basis for
a reasonable jury to find for that party on that issue.").
  As to the change of duties following the rescission of the notice of
proposed removal, Bhella’s evidence of causation is quite strong. As
                            BHELLA v. ENGLAND                              23
previously discussed, Steven Batts testified that in March 1995, XO
Gee indicated at a staff meeting that she was outraged to learn that
Bhella had filed a complaint with the Navy Inspector General. Gee
made it clear to those attending the meeting that they were not to help
Bhella or have any contact with her. Gee then ordered Steve Morrison
to search Bhella’s office to try to discover information related to the
Inspector General complaint and to investigate perceived irregulari-
ties in Bhella’s time-keeping practices. Morrison’s investigation and
recommendations to Gee culminated in the April 1995 notice of pro-
posed removal, after which Bhella’s job duties were again changed.
A jury accepting this evidence could reasonably (and easily) conclude
that the actions directed against Bhella were in retaliation for her fil-
ing a complaint with the Inspector General.
   Accordingly, we conclude that Bhella presented sufficient evidence
that the Brig took adverse employment actions against her and that
those actions were causally connected to Bhella’s protected activities.
The district court, therefore, erred by granting judgment as a matter
of law as to Bhella’s retaliation claim.
                                     IV.
   To summarize, we conclude that the district court erred by submit-
ting Bhella’s hostile environment claim to the jury, and we therefore
reverse the district court’s denial of the government’s motion for
judgment as a matter of law on that claim.7 However, we conclude
that Bhella presented sufficient evidence to warrant submission of her
retaliation claim to the jury. Accordingly, we reverse the district
court’s granting of the government’s motion for judgment as a matter
of law and remand for a trial on that claim.
                                           REVERSED AND REMANDED
  7
   In light of this conclusion, we need not decide whether the district
court erred by admitted portions of the testimony of Steven Batts. Should
the issue arise again after remand, the district court is free to consider the
admissibility question de novo, taking into account the differences
between a hostile environment claim and retaliation claim. We likewise
need not consider the government’s challenge to the sufficiency of the
evidence to support the jury’s award of damages for injury to Bhella’s
professional standing.